Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 02 May 2022. Claims 1-4 and 6-12 are pending in the instant application.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claim 5 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is moot in view of the cancellation of this claim.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

	The previous rejection of claims 6 and 7 under 35 U.S.C. § 101 because the claimed invention is directed toward non-statutory subject matter, is hereby withdrawn in response to Applicant’s amendment and arguments.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 6 and 7 under 35 U.S.C. § 112(b) is hereby withdrawn in response to Applicant’s amendment and arguments.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee. Authorization for this Examiner’s amendment was given in a telephone interview with Dr. Joe Chen (Reg. No. 70,066) on 10 May 2022.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: RECOMBINANT HUMAN REPLICATION-DEFICIENT ADENOVIRUS COMPRISING A MODIFIED NUCLEIC ACID ENCODING THE MARBURG VIRUS ENVELOPE GLYCOPROTEIN.

The TITLE has been amended to more accurately reflect the claimed subject matter.

-	Please amend the CLAIMS to read as follows:

4.	(Currently Amended) A human replication-deficient recombinant adenovirus comprising the nucleic acid molecule of claim 1.

6. (Currently Amended) A method of inducing an immune response in a subject against Marburg virus, comprising administering to the subject a composition comprising the recombinant adenovirus of claim 4.

7. (Currently Amended) The method of claim 6, wherein the composition is administered to the subject by an injection.

11. (Currently amended) The method of claim 8, wherein the host cells of step (3) are HEK293 cells.

	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward an isolated modified nucleic acid encoding a Marburg virus (MARV) envelope glycoprotein (GP) wherein the nucleic acid comprises SEQ ID NO.: 1. A recombinant replication-deficient human adenovirus comprising said nucleic acid and methods of inducing an immune response using said adenovirus are also disclosed. SEQ ID NO.: 1 encodes the MARV GP from strain ang0998. The gene encoding this GP was codon-optimized using UpGene. Although the utilization of different codon-optimization software programs is known in the art, the level of gene expression was unsatisfactory following software codon-optimization. Accordingly, the inventors performed additional strategies to optimize MARV GP expression. The influence of tRNA usage efficiency and mRNA secondary structure may also impact expression levels. Accordingly, the inventors adopted additional manual adjustments to replace some of the high-frequency codons and low-frequency codons, and at the same time, to ensure that the high-frequency and low-frequency codons were evenly distributed in the resulting GP coding sequence and mRNA. Moreover, the GC content was increased from 56.8% after software optimization to 58.5%. G and C nucleotides were evenly distributed throughout the entire GP coding sequence. The genetic relatedness between the modified GP coding sequence and the wildtype gene was 73.9%. This gene was inserted into a replication-deficient human adenovirus serotype 5 construct and produced significant quantities of protein. Immunization of mice with this construct produced robust immune responses and provided 100% protection with a single dose, in contrast to other adenoviral-based MARV expression systems. Therefore, the prior art fails to teach or suggest all the modifications that resulted in the optimized MARV GP gene of SEQ ID NO.: 1. Furthermore, the prior art also fails to teach or suggest that a replication-deficient hAD5 carrying the modified MARV GP gene would display such robust immune responses. The amended claims accurately define the Applicant’s invention and are of such scope that the specification provides an enabling disclosure and adequate written description. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." Any petition filed under 37 C.F.R. § 1.313(c) to withdraw an application from issue after payment of the issue fee should be clearly marked "Petition under 37 C.F.R. § 1.313(c)" and be either filed as a Web-based ePetition (see www.uspto.gov/patents-application-process/applying-online/epetition-resource-page), hand-carried to the Office of Petitions or submitted by facsimile to the Office of Petitions at (571) 273-0025. See M.P.E.P. § 1308, subsection I.B. All other types of petitions, if transmitted by facsimile transmission to the Office, must be directed to the central facsimile number ((571) 273-8300). Any paper filed after receiving the Issue notification should include the indicated patent number.
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                       10 May 2022